Case 4:19-cv-00507-ALM Document 420 Filed 04/27/21 Page 1 of 4 PageID #: 25994




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

 Damonie Earl, Linda Rugg, Alesa Beck,
 Timothy Blakey, Jr., Stephanie Blakey,
 Marisa Thompson, Muhammad Muddasir
 Khan, Elizabeth Cooper, John Rogers, and
 Valerie Mortz-Rogers, each individually and
 on behalf § of all others similarly situated    Civil Action No. 4:19-cv-00507-ALM

                   Plaintiffs,

              v.

 The Boeing Company, and Southwest
 Airlines Co.,

                   Defendants.


                                 NOTICE TO UNSEAL FILINGS

       Pierce Bainbridge LLP (“Pierce Bainbridge”) respectfully submits this notice in support of
unsealing the ex parte facsimile at Dkt. 116 (the “Ex Parte Submission”), as well as Pierce
Bainbridge’s Supplemental Response to Andrew Williamson’s Notice and Ex Parte Submission
(Dkt. 134) and Hecht Partners’ Motion to Withdraw or Compel Cooperation (Dkt. 176).
       On April 14, 2021, a reporter from The Southeast Texas Record (“STR”) requested that the
Court unseal these year-old filings (Dkt. 408), which have nothing to do with the merits of the
underlying litigation. On April 20, 2021, the Court invited filings explaining why Dkt. 116 should
remain sealed. Dkt. 410.
       Pierce Bainbridge is not aware of any reason why Dkt. 116 should remain sealed. The
filings relate to what this Court aptly described at a May 13, 2020 hearing as a “family dispute”
among (i) Pierce Bainbridge, (ii) two of its former partners, Yavar Bathaee and Brian Dunne, who
started a new law firm, Bathaee Dunne LLP, after leaving Pierce Bainbridge, and (iii) Hecht
Partners LLP, another newly formed law firm comprised of former Pierce Bainbridge partners
who, unlike Bathaee Dunne, continued to honor their contractual commitments to Pierce
Bainbridge.
Case 4:19-cv-00507-ALM Document 420 Filed 04/27/21 Page 2 of 4 PageID #: 25995




       The genesis of the skirmish that is the subject of STR’s request was the improper and ultra
vires filing by Andrew Williamson, a former associate of Pierce Bainbridge, who attempted to
withdraw Pierce Bainbridge’s appearance in this litigation without partner authorization.
       Pierce Bainbridge asserted blanket confidentiality over its communications with
Williamson, leading him to file the Ex Parte Submission under seal, and Pierce Bainbridge moved
to seal its response to Williamson’s papers (Dkts. 133-134). The lawyers at Hecht Partners, who
scrupulously honored their contractual obligations to Pierce Bainbridge, also filed a related set of
papers styled as a Motion to Withdraw or Compel Cooperation as against Bathaee Dunne (Dkt.
176). If the Court unseals one, it should unseal all.
       As the record would have remained sealed but for the request by The Southeast Texas
Record, it is worth pausing to make two further points.
       First, it appears that STR was fed this stale story by a former employee of Pierce Bainbridge
who has been accused of sexually assaulting a former paralegal of the firm, as demonstrated by
STR’s reference to an unattributed posting on Medium. See Kyle v. Lewis, 1:20-cv-06142 (KPF)
(S.D.N.Y.) (Am. Compl. attached hereto as Ex. A); see also Dkt. No. 408 (citing a Medium article
as part of the basis for STR’s request).
       Second, Pierce Bainbridge, which was set up to take on significant plaintiff-side cases on
a contingency fee basis, has invested many millions of dollars into this litigation on behalf of the
plaintiffs. Indeed, a not insignificant portion of its investment into the case went to pay for the
highly skilled labors of Messrs. Bathaee and Dunne before they left Pierce Bainbridge.
Contingency fee arrangements may lead lawyers to have the occasional “family dispute,” but such
arrangements serve a broader public interest by enabling lawyers to represent clients against
corporate titans like Boeing and Southwest. Such arrangements enable plaintiff-side lawyers to
absorb the financial risk and cost of a litigation while enabling plaintiffs, like those here, to seek
the justice they deserve.
       Accordingly, Pierce Bainbridge fully supports unsealing Dkt. 116. However, to the extent
that this Court unseals Dkt.116, Pierce Bainbridge also respectfully requests that the Court also
unseal Dkts. 134 and 176, so that STR and any other reporter (or member of the public) has a
complete and accurate view of the issues.




                                                  2
Case 4:19-cv-00507-ALM Document 420 Filed 04/27/21 Page 3 of 4 PageID #: 25996




                                       LEGAL STANDARD
        Courts presume that the public should have access to judicial records. Nixon v. Warner
Communications, Inc., 435 U.S. 589, 597 (1978); Belo Broadcasting Corp. v. Clark, 654 F.2d 423,
429 (5th Cir. 1981); S.E.C. v. Van Waeyenberghe, 990 F.2d 845, 849 (5th Cir. 1993); Oldendorff
Carriers GmbH & Co., KG v. Grand China Shipping (Hong Kong) Co., No. CA C-12-074, 2013
WL 1867604, at *4 (S.D. Tex. Apr. 22, 2013).
        Under F.R.C.P. 5.2(d) the court may unseal a sealed filing or order the person who made
the filing to file a redacted version for the public record.
                                            ARGUMENT
        The Ex Parte Submission at issue contained only a subset of communications and factual
allegations, that, if selectively released to the public, would not promote the public’s interest in a
“better perception of [the judicial system’s] fairness.” Van Waeyenberghe, 990 F.2d at 849–50.
The public’s interest in disclosure is only served if, in addition to the unsealing of Dkt. 116, the
Court also orders the filing of public versions of Dkts. 134 and 176.
                                           CONCLUSION
        The Court should unseal Dkts. 116, 134, and 176 to permit full access to all relevant records
relating to the “family dispute” among the former Pierce Bainbridge attorneys.

Date: April 27, 2021

                                                Respectfully submitted,

                                                /s/John M. Pierce
                                                John M. Pierce
                                                Pierce Bainbridge LLP
                                                355 S. Grand Ave. 44th Floor
                                                Los Angeles, CA 90071
                                                jpierce@piercebainbridge.com
                                                Tel: (213) 262-9333
                                                Fax: (213) 267-2008




                                                   3
Case 4:19-cv-00507-ALM Document 420 Filed 04/27/21 Page 4 of 4 PageID #: 25997




                                CERTIFICATE OF SERVICE

       I certify that the above document was served on counsel of record for all parties on the

above listed date via the ECF filing system.

                                                    /s/John M. Pierce




                                                4
